*4OPINION.
GReen :
Petitioner urges that it be permitted to deduct as an ordinary and necessary expense the amount of $500 contributed by it to the St. Agnes Church of Beaver dale to assist in the building of a parsonage, in order that a priest might be permanently located there. The evidence indicates that prior to the time the contribution was made the employees who were members of that church were not deprived of the opportunity to attend church or of having the services of a priest. The parsonage merely made such services more easily available. Nothing has been introduced to show that the petitioner would have suffered any business embarrassment or difficulties if the parsonage had never been built. We, therefore, believe that the contribution of $500 can not be classed as an ordinary or necessary expense of doing business.
The petitioner’s claim for a deduction of $9,806.19 for obsolescence or loss of useful value is unsupported by any evidence. It has shown that $2,310 was expended for room hoists in 1917 and that subsequently such hoists had to be replaced. The record is silent as to the year of abandonment or disposal of such hoists or the salvage value thereof. Without such evidence we are unable to find that any deductible loss occurred.
During the year 1919 the petitioner purchased car wheels, axles, and bumpers, and cast-iron blocks, for use on mine cars. All of such parts and material so purchased were used during the year in repairing the mine cars then in use. The parts and materials thus purchased and used are of such a nature that the cost thereof may not, under the conditions here existing, be classed as a capital expenditure. Such expenditures are ordinary and necessary business expenses and the petitioner is entitled to a deduction therefor in 1919.
The petitioner claims that it is entitled to a discovery value and depletion based thereon with respect to the lease it acquired in 1917 on the “ D ” seam of coal. It has endeavored to show that no commercial quantity of coal has ever been found in this seam in the Beaverdale district prior to the time it acquired this lease. It is admitted that the “ D ” seam was known to exist on the property and that it had been operated in a small way. Various companies had prospected this seam within two or three miles of this property *5but no commercial quantities of coal had been found. The parties interested in the organization of the petitioner apparently had the information that a faulty or broken condition of the “ D ” seam, designated the “ trouble area,” extended from the outcrop into the coal seam for only a limited distance and that beyond this “trouble area ” would be found merchantable coal. This is borne out by the fact that the first underground work was carried on through old workings in another vein. The record also discloses that considerable prospecting work was done prior to the time the lease was acquired. A witness for the petitioner testified that he and his associates began drilling this property in the fall of 1916, having had some letters from the Beaver Bun Land Co. agreeing to make the lease. He further testified that five or six diamond drill holes were put down and that drilling was completed around the first of May.
An examination of the map submitted discloses seven drill holes put down on this and the adjoining property and indicates three other drill holes designated “ Penn. C. & C. Company,” -which company was operating the “ B ” seam 160 feet below the “ D ” seam. These three drill holes must have passed through the “ D ” seam and might have been a source of information to the petitioner. Since at least six drill holes were put down prior to- May 1, 1917, and since drilling commenced in the fall of 1916, we assume that several drill holes were completed prior to the date of the lease and that on the date of the lease it was known that coal of commercial thickness and quality could be found in the “ D ” seam in this area.
The record further discloses that the petitioner paid an individual $10,000 for acquiring the lease, and that it agreed in the lease to pay minimum royalties amounting to $1,200 a year for five years, $1,800 a year for the next five years and $3,000 a year thereafter, and to pay for all coal extracted at the rate of 6 cents a ton.
All of these facts tend to indicate that the “ D ” seam was sufficiently proven on the date of the lease to be classed as a proven tract.
Even assuming that such was not the case, we do not have sufficient information before us to determine that there was a discovery as defined by the Bevenue Act of 1918. No information has been submitted as to the dates the drill holes were put down or the results of such drilling. Without such information it would be impossible to determine the grade and quantity of coal in the property. The engineers testifying for the petitioner have not shown that the tonnage they used could have been determined from information available on May 1, 1917, or that it could not have been determined at an earlier date. All estimates of quantity appear to have been based, in part, on information acquired subsequent to May 1, 1917.
*6Section 284(a) (9) of the Revenue Act of 1918 provides:
In the case of mines, oil and gas wells, other natural deposits, and timber, a reasonable allowance for depletion and for depreciation of improvements, according to the peculiar conditions in each case, based upon cost including cost of development not otherwise deducted: Provided, That in the case of such properties acquired prior to March 1, 1913, the fair market value of the property (or the taxpayer’s interest therein) on that date shall be taken in lieu of cost up to that date: Provided further, That in the case of mines, oil and gas wells, discovered by the taxpayer, on or after March 1, 1913, and not acquired as the result of purchase of a proven tract or lease, where the fair market value of the property is materially disproportionate to the cost, the depletion allowance shall be based upon the fair market value of the property at the date of the discovery, or within thirty days thereafter; such reasonable allowance in all the above cases to be made under rules and regulations to be prescribed by the Commissioner with the approval of the Secretary. In the case of leases the deductions allowed by this paragraph shall be equitably apportioned between the lessor and lessee.
The petitioner has failed to meet the requirements of this section. It has not proven that a discovery was made after the property was acquired, and has presented no evidence as to the fair market value on the alleged date of discovery or within thirty days thereafter. Accordingly, we are of the opinion that the petitioner has not established a discovery or a discovery value and is not entitled to depletion based on discovery.
The last issue has to do with the depreciation rates on plant and equipment. The petitioner’s claim is as follows:
[[Image here]]
The Commissioner allowed a composite rate of 10 per cent on the total cost indicated above, which was the amount originally claimed by the petitioner on the return for the year 1919, and in addition allowed 10 per cent for one-half year on $19,022.24, designated “ purchases ” during 1919.
The petitioner sought to have depreciation determined upon the basis of the four classifications set forth above but failed to establish the proper rate for each of such classifications. The Commissioner, used a composite rate applicable to all depreciable property. The petitioner^ method of subdividing the depreciable property into various groups or classes and applying a composite rate to each class is a more accurate method of determining depreciation, and had its *7proof been complete as to all classes we would have accepted it as the better and more accurate of the two methods. However, it is incumbent upon a petitioner attacking a composite rate found by the Commissioner to establish by the correct composite rate the proper rate to be applied to all of the depreciable assets, and we must, therefore, affirm the Commissioner’s action in this regard.

Judgment will de entered after 15 days’’ notice, u/nder Bule 50.